DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 7/8/2022 and the interview held on 8/2/2022.
Claims 1-8 were previously pending. Claim 6 is cancelled herein. Claim 1 is amended herein. Claims 9-18 are added herein. Claims 1-5 & 7-18 are allowed. 


Examiner’s Note
This application is ineligible for the Deferred Subject Matter Eligibility Response (DSMER) Pilot Program because the application claims the benefit of an earlier-filed US non-provisional application. However, the pending 101 rejection is now withdrawn in view of the present amendments which provide an improvement to the technology that enables sharing of electronic tickets. 


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas D. Franklin (#43,616) on 8/2/2022.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1.	(Currently Amended) A live event system, comprising:
an access-control device that:
receives a first communication from a first user device that:
corresponds to a request for resource access associated with a live event;
includes an access-enabling code provided in association for tickets to the live event; and 
identifies a first quantity of requested resource accesses;
processes the access-enabling code to determine whether the access-enabling code is associated with a number of access rights that exceeds or is equal to the first quantity;
enables each of the first quantity of requested resource accesses;
generates a second communication that includes an instruction to decrement the first quantity of requested resource accesses associated with the access-enabling code by the first quantity of resource accesses; and
transmits the second communication to a remote server; and
the remote server, wherein the remote server:
receives the second communication;
identifies one or more second user devices associated with the access-enabling code in response to the second communication; and
transmits a third communication to each at least one of the second user devices that is indicative of the decrement having occurred or including an instruction to perform the decrement;
identifies a second access-enabling code; and
associates the second access-enabling code with a second quantity of access rights, the second quantity of access rights being equal to the number of access rights minus the first quantity, wherein the third communication includes the second access-enabling code.
6.	(Cancelled) 
9.	(New) A access-control method for live events , comprising:
receiving a first communication from a first user device that:
corresponds to a request for resource access associated with a live event;
includes an access-enabling code provided in association for tickets to the live event; and 
identifies a first quantity of requested resource accesses;
processing the access-enabling code to determine whether the access-enabling code is associated with a number of access rights that exceeds or is equal to the first quantity;
enabling each of the first quantity of requested resource accesses;
generating a second communication that includes an instruction to decrement the first quantity of requested resource accesses associated with the access-enabling code by the first quantity of resource accesses; and
transmitting the second communication to a remote server; and
the remote server, wherein the remote server:
receives the second communication,
identifies one or more second user devices associated with the access-enabling code in response to the second communication,
transmits a third communication to each at least one of the second user devices that is indicative of the decrement having occurred or including an instruction to perform the decrement,
identifies a second access-enabling code, and
associates the second access-enabling code with a second quantity of access rights, the second quantity being equal to the number of access rights minus the first quantity, wherein the third communication includes the second access-enabling code.
10.	(New) The access-control method for live events of claim 9, further comprising detecting data presented at the first user device, wherein receiving the first communication includes detecting, by a scanner, the data.
11.	(New) The access-control method for live events of claim 9, wherein the remote server further:
identifies a second access-enabling code; and
stores an association between the second access-enabling code and each of:
a second quantity of access rights, the second quantity being equal to the number of access rights minus the first quantity; and
an identifier of a second user device of the at least one of the second user devices. 
12.	(New) The access-control method for live events of claim 9, wherein enabling each of the first quantity of resource accesses includes enabling access to access a first resource on a first date, and wherein the access-enabling code, upon decrementing of the first quantity of requested resource accesses, is associated a second number of access rights, each of the second number access rights indicating that access to a second resource is to be granted on a second date.
13.	(New) The access-control method for live events of claim 9, wherein enabling each of the first quantity of resource accesses includes enabling access to access a resource on a particular date, and wherein the access-enabling code, upon decrementing of the first quantity of requested resource accesses, is associated a second number of access rights, each of the second number access rights indicating that access to the resource is to be granted on the particular date.
14.	(New) A live event system for regulating venue access, the live event system comprising one or more processors and one or more memories with code for:
receiving a first communication from a first user device that:
corresponds to a request for resource access associated with a live event;
includes an access-enabling code provided in association for tickets to the live event; and 
identifies a first quantity of requested resource accesses;
processing the access-enabling code to determine whether the access-enabling code is associated with a number of access rights that exceeds or is equal to the first quantity;
enabling each of the first quantity of requested resource accesses;
generating a second communication that includes an instruction to decrement the first quantity of requested resource accesses associated with the access-enabling code by the first quantity of resource accesses; and
transmitting the second communication to a remote server; and
the remote server, wherein the remote server:
receives the second communication,
identifies one or more second user devices associated with the access-enabling code in response to the second communication,
transmits a third communication to each at least one of the second user devices that is indicative of the decrement having occurred or including an instruction to perform the decrement,
identifies a second access-enabling code, and
associates the second access-enabling code with a second quantity of access rights, the second quantity of access rights being equal to the number of access rights minus the first quantity, wherein the third communication includes the second access-enabling code.
15.	(New) The live event system for regulating venue access of claim 14, further comprising code for detecting data presented at the first user device, wherein receiving the first communication includes detecting, by a scanner, the data.
16.	(New) The live event system for regulating venue access of claim 14, wherein the remote server further comprises code for:
identifying a second access-enabling code; and
storing an association between the second access-enabling code and each of:
a second quantity of access rights, the second quantity being equal to the number of access rights minus the first quantity; and
an identifier of a second user device of the at least one of the second user devices. 
17.	(New) The live event system for regulating venue access of claim 14, wherein enabling each of the first quantity of resource accesses includes enabling access to access a first resource on a first date, and wherein the access-enabling code, upon decrementing of the first quantity of requested resource accesses, is associated a second number of access rights, each of the second number access rights indicating that access to a second resource is to be granted on a second date.
18.	(New) The live event system for regulating venue access of claim 14, wherein enabling each of the first quantity of resource accesses includes enabling access to access a resource on a particular date, and wherein the access-enabling code, upon decrementing of the first quantity of requested resource accesses, is associated a second number of access rights, each of the second number access rights indicating that access to the resource is to be granted on the particular date.


Reasons for Allowance
The following is examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein the remote server: receives the second communication, identifies a second access-enabling code; and associates the second access-enabling code with a second quantity of access rights, the second quantity of access rights being equal to the number of access rights minus the first quantity, wherein the third communication includes the second access-enabling code” as recited in Claim 1 and similarly stated in Claim(s) 9 & 14.  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of Claims 1-5 & 7-18 indicated claims 1-5 & 7-18 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446